DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Till (US 7,997,201) in view of Stephenson. (US 5,140,340)
With respect to claim 1, Till teaches a device (labeling machine 1) for printing closures of closed containers (bottles 3), comprising a transport section (transporter 5) for transporting the containers, wherein a detection unit (image recognition system 12) and a printing unit (printer unit 15) for printing a closure (closure 4) of a container are arranged one behind the other in transport direction, wherein the detection unit can individually determine the position of the closure transversely with respect to the transport direction for each container and can transmit a signal indicative of the position to a control unit (printer electronic system 14) which is assigned to the detection unit and the printing unit, wherein the control unit is configured to control the 
Till does not explicitly teach wherein the detection unit is configured to individually determine the position of the closure transversely with respect to the transport direction for each container and the control unit can adjust the application of printing ink in both the transport direction and a direction transverse to the transport direction.
However, it is well-known to adjust the application of printing ink in both a transport direction and a direction transverse to the transport direction. For example, Stephenson teaches a device (printer 7) for printing on an object comprising a transport section wherein a detection unit (position sensor 16) and a printing unit (print head 8) are arranged one behind the other in a transport direction and the detection unit in configured to individually determine the position of the object in a direction transverse to the transport direction and can transmit a signal indicative of the position to a control unit (printer controller 20), wherein the control unit is configured to control the printing unit to apply printing ink depending on the position, so as to adjust the application of printing ink the transport direction and a direction transverse to the transport direction. (col. 2, lines 14-26, col. 4, lines 4-45, Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the invention of Till to include adjustment in both a transport direction and a direction transverse to the transport direction, as taught by Stephenson, in order to print the closure of Till accurately in spite of any variation in the location of the container. 
	With respect to claim 2, Till, as modified by Stephenson, teaches the control unit (printer electronic system 14) for controlling ejection of the printing ink is configured to adapt a print image stored in a memory for the closure on the basis of software to the position to obtain a print image to be applied and to control the printing unit based on the print image to be applied for the ejection of the printing ink. (Till, col. 4, lines 4-64, Fig. 2)

	With respect to claim 4, Till, as modified by Stephenson, teaches the printing unit is arranged in a stationary manner. (Till, col. 4, lines 4-64, Fig. 2)
	With respect to claim 9, Till teaches a method for printing closures of closed containers (bottles 3) comprising: transporting the containers along a transport section; (transporter 5) determining, via a detection unit, (image recognition system 12) position of the closure transversely with respect to the transport direction for each container; and applying, via a printing unit, (printer unit 15) printing ink for producing a print image to the closure (closure 4), wherein ejection of the printing ink is controlled by a control unit on the basis of a signal which is output by the detection unit and is indicative of the position of the closure transversely with respect to the transport direction, so as to adjust the application of printing ink in the transport direction and/or a direction transverse to the transport direction, thereby compensating for containers deviating from their ideal shape and/or containers with closures deviating from their ideal position. (col. 4, lines 4-64, Fig. 2)
Till does not explicitly teach wherein the detection unit is configured to individually determine the position of the closure transversely with respect to the transport direction and the control unit can adjust the application of printing ink in both the transport direction and a direction transverse to the transport direction.
However, it is well-known to adjust the application of printing ink in both a transport direction and a direction transverse to the transport direction. For example, Stephenson teaches a method using a device (printer 7) for printing on an object comprising a transport section wherein a detection unit (position sensor 16) and a printing unit (print head 8) are arranged one behind the other in a transport direction and the detection unit is configured to individually determine the position of the object in a direction transverse to the transport direction and can transmit a signal indicative of the position to a control unit (printer controller 20), wherein the control unit is configured to 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Till to include adjustment in both a transport direction and a direction transverse to the transport direction, as taught by Stephenson, in order to print the closure of Till accurately in spite of any variation in the location of the container. 
With respect to claim 10, Till, as modified by Stephenson, teaches the position is optically determined by the detection unit. (col. 4, lines 4-64, Fig. 2)
With respect to claim 11, Till, as modified by Stephenson, teaches the containers are transported in a disordered manner at least with respect to their position transversely to the transport section. (col. 4, lines 4-64, Fig. 2)
With respect to claim 12, Till, as modified by Stephenson, teaches wherein for the control of the ejection of the printing ink, a print image stored in a memory for the closure is adapted on the basis of software to the position to obtain a print image to be applied and the printing unit is controlled on the basis of the print image to be applied for the ejection of the printing ink. (col. 4, lines 4-64, Fig. 2)

Claim 5-8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Till in view of Stephenson, as in the above rejection, and further in view of Napravnik (CN 104792797)
With respect to claim 5, Till, as modified by Stephenson, teaches all that is claimed in the above invention. Till also teaches the detection unit comprises an optical unit (opto-electrical sensor 11) for taking an image. (col. 4, lines 4-64, Fig. 2)
Till, as modified by Stephenson, is silent with respect to the other details of the detection unit, and therefore does not disclose an illumination device for illuminating at least a part of the 
Napravnik teaches a device for inspecting closures of closed containers comprising a detection unit including an optical unit (electronic camera 7) for taking an image, an illumination device for illuminating at least a part of the container transported in the transport section and an optical body (conveyor belt 5) assigned to the optical unit for diverting rays of the illumination device reflected from the container into the optical unit. (Abstract and Figures)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Till to include optical unit details, as taught by Napravnik, in order to effectively sense the location of the label on the bottle.
With respect to claim 6, Till, as modified by Stephenson and Napravnik, teaches the illumination device can emit light in the visible range and the optical body has a refractive index greater than 1 or consists of reflective material.
	With respect to claim 7, although Till, as modified by Stephenson and Napravnik, does not explicitly teach the optical body is arranged concentrically to the optical unit and comprises an aperture whose center point lies on an optical axis of the optical unit, these are merely arrangement details and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the optical body could be located in any reasonable manner to reflect the signals to the optical unit, according to well-known methods, in order to accommodate the details of the arrangement of the apparatus.	
With respect to claim 8, Till, as modified by Stephenson and Napravnik, teaches the control unit is configured to rotate a print image stored in a memory for the closure on the basis of software, depending on the reflected light, to produce a print image to be applied depending on the position of the label on the container and to control the printing unit on the basis of the print image to be applied for the ejection of the printing ink. (Till, col. 4, lines 4-64, Fig. 2)

Till, as modified by Stephenson, does not explicitly teach the method further comprising illuminating, via an illumination device, the containers at least in an area which comprises at least a part of the label and supplying light reflected from the area through an optical body to an optical unit of the detection unit.
Napravnik teaches a method for inspecting closures of closed containers comprising illuminating, via an illumination device, the containers in at least an area which comprises at least a part of the label; and supplying light reflected from the area through an optical body (conveyor belt 5) to an optical unit of the detection unit. (Abstract and Figures)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the method of Till to include optical unit details, as taught by Napravnik, in order to effectively sense the location of the label on the bottle.
	With respect to claim 14, Till, as modified by Stephenson and Napravnik, teaches the detection unit is controlled by the control unit on the basis of the reflected light supplied to the detection unit for the ejection of the printing ink.
	With respect to claim 15, Till, as modified by Stephenson and Napravnik, teaches software-based rotating wherein a print image for the closure, which is stored in a memory of the control units rotated software-based, depending on the reflected light, to produce a print image to be applied depending on the position of the label on the container, and controlling the printing unit is controlled based on the print image to be applied for the ejection of the printing ink. (Till, col. 4, lines 4-64, Fig. 2)

Response to Arguments
Applicant’s arguments filed December 16, 2020 and January 18, 2020 have been considered but are moot because the new ground of rejection does not rely on the combination 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.